Order filed, August 12, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00539-CV
                                 ____________

                        JESSE K. PRATHER, Appellant

                                         V.

 CAPT. V. MILLER, W. GRIGSBY, T. DANIELS, JANE DOE, AND JOHN
                         DOE, Appellee


                    On Appeal from the 411th District Court
                              Polk County, Texas
                       Trial Court Cause No. CIV28465


                                     ORDER

      The reporter’s record in this case was due July 28, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Laura Wells, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM